Citation Nr: 1442577	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  08-36 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis, residuals of a fractured nose, claimed as sinusitis, to include as secondary to his service-connected deviated septum.

2.  Entitlement to service connection for rhinitis, residuals of a fractured nose, claimed as sinusitis, to include as secondary to his service-connected deviated septum.

3.  Entitlement to service connection for headaches, residuals of a fractured nose, to include as secondary to his service-connected deviated septum.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 5, 2013.

5.  Entitlement to an initial rating in excess of 50 percent for PTSD after February 5, 2013.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in February 2013, and a copy of the hearing transcript has been associated with the claims file.

The Board recognizes that the Veteran specifically claimed service connection for "sinusitis," as a residual of a fractured nose.  However, a review of the record reflects that the Veteran's sinus-related problems have been diagnosed as both sinusitis and rhinitis.  The Board observes that VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Thus, in light of the Veteran's assertions, the Board will consider whether service connection is warranted for both of these sinus-related disorders encompassing his reported symptoms.  

With regard to the claim for TDIU listed on the cover page, the U.S. Court of Appeals for Veterans Claims has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, during the course of his claim for an increased rating claim for his PTSD, the Veteran has expressly stated that he retired due to stress and concentration problems.  See e.g., October 2012 and December 2012 VA mental health treatment records (noting the presence of "Impairment in functioning - HAD TO RETIRE FROM HIS AC BUSINESS").  This evidence reasonably raises the issue of TDIU. Accordingly, because entitlement to TDIU is part of the Veteran's appealed increased rating claim for PTSD, the Board has jurisdiction over the issue at this time.

The Board notes that additional treatment records were downloaded to Virtual VA in July 2013 and to VBMS in February 2014, after the latest supplemental statement of the case and after the case was recertified to the Board.  However, these records are either (1) not relevant to the current appeal (i.e. deal with treatment for a cardiovascular disorder) or (2) duplicative of VA psychiatric treatment records already of record.  With regard to certain treatment records pertaining to the heart, it is recognized that the records summarily referenced the Veteran's psychological system (see e.g. November 2012 consultation noting a review of systems to be negative for significant anxiety or depression), these generalized and very brief assessments are essentially duplicative of other psychiatric assessments found in the Veteran's VA treatment records.  Therefore, the evidence is not "pertinent" to the increased rating claim for PTSD as defined at 38 C.F.R. § 20.1304 (c), and a remand for initial Agency of Original Jurisdiction (AOJ) consideration is not required.

The issues of entitlement to service connection for sinusitis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's rhinitis is caused by/aggravated by his service-connected septum deviation.

2.  The Veteran's headaches are caused by/aggravated by his rhinitis.  

3.  Throughout the appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity; it does not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for rhinitis have been met.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.310 (2013).

2.  The criteria for entitlement to service connection for headaches have been met.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.310 (2013).

3.  Prior to February 5, 2013, the criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5 107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1 through 4.14, 4.130, Diagnostic Code 9411 (2013).

4.  After February 5, 2013, the criteria for an initial rating in excess of 50 percent, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5 107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1 through 4.14, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regard to the service-connection issues decided herein, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable nature of the Board's determinations.

With regard to the initial rating claim for PTSD, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran received adequate notice in letters dated July 2003 and March 2006, and the Federal Circuit and the U.S. Court of Appeals for Veterans Claims have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, all relevant evidence necessary for an equitable resolution of the Veteran's initial rating claims for PTSD has been identified and obtained to the extent possible.  In this regard, VA treatment records and private treatment records have been obtained. Additionally, the Veteran submitted statements on his behalf and also provided testimony at the February 2013 Board hearing.  

In regard to the hearing, the Court has held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  During the hearing, the undersigned adequately identified the issues on appeal, and information was solicited regarding the nature and severity of the Veteran's PTSD.  See Transcript (Tr.).  Additionally, information was solicited at the hearing about any additional evidence that might be available that had not been submitted; a remand was further provided to the Veteran to conduct further development regarding this issues.  Accordingly, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

Further, the Veteran in this case was provided with multiple VA examinations with regard to his PTSD.  The Board finds that, collectively, these reports are adequate for rating purposes and that a remand for another VA examination is unnecessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  Further, it has not been shown that there has been a worsening since the last VA examination was conducted in May 2013.  Accordingly, these examinations are sufficient so as to facilitate an informed assessment of the Veteran's disability throughout the appeal period, and there is no duty to obtain yet another VA examination.  See 38 C.F.R. §§ 3.327, 4.2 (2013).

The Board is also satisfied that there has been substantial compliance with the Board's prior remand of April 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.).  With respect to the remand, a subsequent VA examination was conducted and, as requested, the examiner provided a Global Assessment of Functioning (GAF) Score, followed by a narrative explanation.  See May 2013 VA examination report (noting a GAF of 66 and ensuing discussion in the "Comments" section).  Thus, the Board is satisfied that there has been substantial compliance with all prior remand directives, and the Board may proceed to adjudicate this portion of his appeal at this time.

II.  Service Connection for Rhinitis and Headaches

In order to prevail under a theory of secondary service connection, there must be:  (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected. In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version is more favorable to the Veteran. See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

As an initial matter, there is no dispute that the evidence establishes current disabilities of headaches and rhinitis during the appeal period.  See May 2013 VA examination report (documenting rhinitis and frontal headaches).   Further, the Veteran is service-connected for septum deviation.  See April 2013 rating decision.  

In ascertaining whether there is a link between these disabilities, the Board finds highly probative the opinion of the May 2013 VA examination report in which the examiner concluded that the Veteran's rhinitis and headaches are "proximately due to or the result of the Veteran's service connected condition."  The examiner essentially described a link between the septum deviation and the clogged sinuses experienced in rhinitis, explaining that "[t]he septal deviations can cause a decrease in airflow through the nose, leading to chronic nasal congestion."  Furthermore, the examiner clearly explained, in turn, that "[t]he headache itself is brought on by clogged sinuses."  This favorable medical opinion is uncontroverted, and the Board finds this opinion to be highly probative.  There is no adequate basis to reject the uncontroverted positive nexus opinion, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 
12 Vet. App. 22, 26 (1998).

Given the favorable nexus evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for rhinitis and headaches on a secondary basis.

III.  Initial Rating for PTSD

The Veteran's PTSD is currently rated 30 percent disabling prior to February 5, 2013, and 50 percent disabling thereafter.  At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for his PTSD. As such, the claim requires consideration of the entire time period involved and contemplation of staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under the applicable rating criteria for PTSD, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 50 percent is indicative of occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").  

After carefully reviewing the evidence and resolving doubt in the Veteran's favor, the Board finds that a 50 percent rating, but no higher, for PTSD has been met throughout the appeal period.  All three examinations reported depressed mood and memory problems, including even problems with retention of highly learned material.  With respect to the reported concentration and memory problems, the Veteran reported to VA mental health providers that he was worried that he was developing dementia, but no other diagnosis of dementia or another cognitive disability was diagnosed.  In fact, VA examiners expressly noted that the Veteran did not have any traumatic brain injury or other mental disorder.  Therefore, the Board must assume that these memory and concentration symptoms are manifestations of his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (indicating that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  Because these problems were present during the Veteran's first VA examination in March 2007, and the examiner noted that the symptoms had been present for more than three months, the Board finds that the 50 percent rating should be extended throughout the entire time period on appeal prior to February 5, 2013.

However, for the reasons discussed below, the Board must conclude that the criteria for the next higher, 70 percent rating have not been met at any time during the appeal period.   First, VA examiners and VA treatment providers consistently provided GAF scores over 60, which is indicative of some mild symptoms . . . or some difficulty in social, occupational, or school function (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.   Quick Reference to the Diagnostic Criteria From DSM-IV, American Psychiatric Association (1994).  These GAF scores are not indicative of overall functional and social impairment commensurate with that described by the 70 percent rating; rather, they suggest that his PTSD has not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.   

In accordance with Mauerhan and Vazquez-Claudio, the Board recognizes that the Veteran has demonstrated a wide range of symptoms.  They include, but are not limited to, the following:  having a depressed and/or dysphoric mood, restricted affect, memory loss (like forgetting names, directions, or recent events), short- and long-term memory problems (including of highly learned materials and forgetting to complete tasks), concentration problems, impairment of sleep, insomnia, nightmares, recurrent memories of Vietnam, dislike of being in a crowd, having to have his back to the wall in public places such as restaurants, occasional angry outbursts, a lack of a social life beyond his family and church, avoidance and intrusive symptoms, hypervigilance, being on guard and watchful (including sleeping with a handgun and carrying a handgun when wife is not home), difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including at work or work-like setting), feeling helplessness/hopelessness, disturbing intrusive thoughts, irritability, and impairment of functioning that led to his retirement from his air-conditioning business.  The Veteran also testified regarding his nightmares, thinking too much about Vietnam, believing people were breaking into his house, sleeping with a gun, his terrible memory, mood changes, having friends but noting that they did not come around, avoiding crowds, and nervousness if his back is not to the wall in public.  See February 2013 transcript.  He has also consistently reported that his symptoms bothered him more following his retirement in September 2012.  

After carefully reviewing these symptoms and assessing their frequency and severity, however, the Board finds that they do not more nearly approximate the rating criteria for the next higher, 70 percent rating.  In this regard, the Board finds that the symptoms above have not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  With regard to family relationships, the Veteran stated that he got along well with his wife and children and grandchildren, and he reported being active in his church congregation.  With regard to areas of school, judgment, and thinking, throughout the appeal period, his thought processes and judgment were generally unremarkable (he was noted to be logical and coherent, with fair judgment), and he was consistently without delusions or hallucinations.  Although there were some work and mood deficiencies, it cannot be said that the Veteran experienced deficiencies in most areas.  Furthermore, the Board notes that the GAF scores assigned both during VA examinations and mental health treatment reports are not indicative of more than at most moderate impairment.  Additionally, the Veteran himself alleged in November 2008 that he believed "the 50% evaluation more nearly approximates [his] current disability symptoms."  Further, even following his retirement and reported increase in symptoms, the May 2013 VA examiner nonetheless concluded that the Veteran demonstrated "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  Thus, notwithstanding the range of reported symptoms and the increase in symptoms reported since the Veteran's retirement in September 2012, the above evidence all suggests an overall impairment more nearly approximating at most a moderate degree of occupational and social impairment equal to that of a 50 percent rating.

That is not to say that the Veteran has not demonstrated any symptoms enumerated in the diagnostic criteria of 38 C.F.R. § 4.130 for a higher rating.  For example, as noted above, the Board acknowledges his consistent reports of depression.  He also reported memory problems, which may suggest some disorientation to time or place and memory loss.  However, the Court has emphasized that "[t]he use of the term 'such as' demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Further, the Federal Register accompanying the 1996 amendment to Diagnostic Code 9411 explains, "Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions it is not the symptoms, but their effects, that determine the level of impairment."  61 Fed. Reg. 52,695, 52,697 (Oct. 8 1996) (emphasis added).  Here, the evidence simply fails to demonstrate that his symptoms are of such a severity and frequency so as to result in occupational and social impairment of the nature described by either a 70 percent or 100 percent rating.  

In conclusion, the Board finds that the assignment of a 50 percent rating, but no higher, for PTSD is warranted throughout the appeal period.

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  However, the Board notes that the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, expressly contemplate varying degrees of occupational and social impairment due to a wide variety of symptoms, to include, e.g., mood disturbances, memory problems, sleep impairment, hypervigilance, as well as the other types of symptoms described by the Veteran and mentioned above.  The Board has assigned a PTSD rating based on the veteran's overall disability picture pursuant to Mauerhan v. Principi, 16 Vet.App. 436, 442-43 (2002), with due consideration to the Veteran's reported symptoms pursuant to Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In this case, the rating criteria for psychiatric disorders reasonably describe the nature of the psychological impairment demonstrated by the record and are adequate with respect to his disability.  Moreover, the Board notes that the Veteran is also service connected for other disabilities and is in receipt of a combined rating of 60 percent (exclusive of the ratings that may be assigned for rhinitis and headaches).  Percentage ratings in part 4 of title 38 of the Code of Federal Regulations are based on the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1 (2014) (emphasis added).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  Consequently, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted.


ORDER

Service connection for rhinitis is granted.

Service connection for headaches is granted.

Prior to February 5, 2013, an initial rating in excess of 50 percent, but no higher, is granted for PTSD, subject to governing criteria applicable to the payment of monetary benefits. 

After February 5, 2013, an initial rating in excess of 50 percent for PTSD is denied.



 REMAND

With regard to the Veteran's claim for sinusitis, a review of the record reveals that the Veteran was diagnosed with sinusitis by his private physician in June 2005, following Waters-imaging, which demonstrated "mild mucosal thickening maxillary/frontal sinuses."  Although the Board remanded this issue in April 2013 for an opinion on sinusitis, it appears that none was provided because there was "[n]o evidence of sinusitis noted on physical or X-ray."  The examiner, however, failed to "reconcile any opinion with the Veteran's February 2013 hearing testimony [or] the private/VA treatment records that reflect sinusitis" as directed in the April 2013 Board remand.  Because this was not done, there still remains a question as to whether the Veteran either presently has or has ever had a chronic disability of sinusitis during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  Accordingly, the case must be returned for an addendum opinion that adequately addresses all of the pertinent evidence.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Additionally, recent private treatment records have been added to the Veteran's Virtual VA electronic file.  These records also note that a review of systems was "positive for sinusitis."  See e.g. November 2012 private treatment record from Baptist Hospitals of Southeast Texas.  As this evidence is pertinent to the issue of entitlement to service connection for sinusitis and is not duplicative of other evidence of record, this evidence should also be considered by the VA examiner on remand in conjunction with the above addendum opinion.

Finally, with regard to the issue of TDIU, the Board notes that the AOJ/AMC will be assigning effective dates and initial ratings for each of the service-connection claims granted above.  As these determinations will directly impact the Veteran's combined rating and whether he meets the schedular criteria for consideration for TDIU under 38 C.F.R. § 4.16(a) for any portion of the appeal period.  Therefore, it would be premature to adjudicate the claim of entitlement to TDIU at this juncture.    

Accordingly, the case is REMANDED for the following actions:

1.  Request an addendum opinion to the May 2013 sinus VA examination.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA/VBMS] must be provided to and reviewed by the examiner.  

(a) The examiner must provide an opinion as to whether the Veteran has or has had a chronic disability of sinusitis at any time during the appeal period.  In so rendering this opinion, the examiner must specifically address (1) the June 2005 Waters-imaging and impression of sinusitis by the Veteran's private physician, (2) the Veteran's hearing testimony, and (3) private treatment records, including a November 2012 review of systems that was positive for sinusitis .  See Hearing Transcript (discussing episodes of sinusitis after service); June 2005 private treatment records from Dr. S.P.; and private treatment records downloaded in July 2014 and located on Virtual VA.

(b) If it is determined that a chronic disability of sinusitis was present at any time during the appeal period, the examiner is requested to offer an opinion as to whether it is at least as likely as not that the disability is either related to service or is otherwise caused by or aggravated by a service-connected disability, including septum deviation.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After completing the above, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


